 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 1 of 41 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 FRANK GREGORY and WRAY GREGORY,

                          Plaintiffs,                   Case No. ___________________
     -against-
                                                        JURY TRIAL DEMANDED

 MERCK & CO., INC.;
 MERCK SHARP & DOHME CORP.; and
 McKESSON CORP.,

                         Defendants


                                          COMPLAINT

       Plaintiffs, by and through the undersigned attorneys, allege as follows:

                                             PARTIES

       1.        At all times relevant to this action FRANK GREGORY (“Plaintiff”) was and is

a citizen of the State of SOUTH CAROLINA, and resides in SPARTANBURG, SOUTH

CAROLINA.

       2.        WRAY GREGORY is the spouse of FRANK GREGORY and was and is at all

relevant times a resident and citizen of SOUTH CAROLINA.

       3.        At all relevant times to this action, as further detailed herein, Defendants MERCK

& CO., INC., MERCK SHARP & DOHME CORP., McKESSON CORP. (collectively,

“Defendants”), and each of them, introduced into interstate commerce the ZOSTAVAX vaccine,

which was to be administered to individuals and consumers throughout the United States.

       4.        Defendant MERCK & CO., INC. (“Merck”) is a New Jersey corporation with its

principal place of business located at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033.




                                                 1
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 2 of 41 PageID: 2




       5.      At all relevant times, Merck designed, researched, developed, manufactured, tested,

labeled, advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the

stream of commerce the ZOSTAVAX vaccine, to be administered to consumers throughout the

United States, including New Jersey. Merck has conducted and continues to conduct business in

New Jersey and derived and continues to derive substantial revenue from within New Jersey, from,

including, but not limited to, its business activities related to ZOSTAVAX. Plaintiff’s claims arise

out of Merck’s contacts with New Jersey.

       6.      Defendant MERCK SHARP & DOHME CORP. (“MSD”), is a wholly-owned

subsidiary of Merck and part of the Merck family of companies.

       7.      MSD is a New Jersey corporation organized with its principal place of business

located at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033.

       8.      At all relevant times, MSD, individually through its predecessors and through the

actions of Merck, designed, researched, developed, manufactured, tested, labeled, advertised,

promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of commerce

the ZOSTAVAX vaccine, to be administered to consumers throughout the United States. MSD

has conducted and continues to conduct business in New Jersey and derived and continues to

derive substantial revenue from within New Jersey, from including, but not limited to, its business

activities related to ZOSTAVAX. Plaintiff’s claims arise out of MSD’s contacts with New Jersey.

       9.      Defendant McKesson Corporation (“McKesson”) is a Delaware Corporation with

its principal place of business at Las Colinas, Texas.

       10.     At all relevant times, and prior to April 1, 2019, McKesson’s principal place of

business was in California.




                                                 2
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 3 of 41 PageID: 3




       11.     At all relevant times, McKesson, individually as an agent of Merck and/or MSD,

packaged, labeled, re-packaged, marketed, promoted, supplied, distributed, sold, and/or introduced

into the stream of commerce the ZOSTAVAX vaccine to consumers nationwide including New

Jersey, including to the Plaintiff and/or Plaintiff’s healthcare providers. McKesson conducts

business throughout the United States and regularly, continuously, and presently does business in

New Jersey, including marketing, distributing, and selling ZOSTAVAX in New Jersey. McKesson

derived and continues to derive substantial revenue from within New Jersey, from including, but

not limited to, its business activities related to ZOSTAVAX. Plaintiff’s claims arise out of

McKesson’s contacts with New Jersey.

       12.     Defendants” refers to all subsidiaries, affiliates, divisions, franchises, partners, joint

venturers, organizational units of any kind, predecessors, successors, assigns, officers, directors,

employees, agents and representatives of Merck, MSD, and McKesson.

       13.     “Healthcare providers” refers to all pharmacists, physicians, nurse practitioners, or

person who administered ZOSTAVAX to Plaintiff, and any other medical professional who saw,

diagnosed, treated, and or prescribed medications or vaccinations to Plaintiff in connection with

ZOSTAVAX, shingles, zoster-related conditions, and/or the injuries alleged herein.

                                 JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000.00 exclusive of interests and costs.

       15.     Plaintiff is a resident and citizen of SOUTH CAROLINA.

       16.     Merck and MSD are New Jersey corporations, each with its principal place of

business in Kenilworth, New Jersey.



                                                   3
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 4 of 41 PageID: 4




          17.     New Jersey has general personal jurisdiction over Merck and MSD.

          18.     Based upon information and belief, at all relevant times, McKesson was and is duly

authorized to conduct business in New Jersey as a registered foreign corporation.

          19.     Defendants regularly conducted and solicited business within New Jersey and

continue to do so.

          20.     Defendants at all relevant times sold and distributed ZOSTAVAX in New Jersey

and continue to do so.

          21.     Defendants derive substantial revenue from goods used or consumed in New Jersey.

          22.     Each Defendant engages in continuous and systematic activity in the State of New

Jersey.

          23.     Each Defendant’s continuous and systemic activity in the State of New Jersey and

its minimum contacts within New Jersey gave rise to Plaintiff’s claims.

          24.     Each Defendant purposefully avails itself of the privilege of conducting activities

within New Jersey, thus invoking the benefits and protections of its laws, and has done so at all

relevant times.

          25.     Each Defendant has purposefully connected itself to the state of New Jersey and

has sufficient minimum contacts with the State of New Jersey such that the assertion of jurisdiction

over each Defendant by New Jersey courts is reasonable and does not offend the traditional notions

of fair play and substantial justice.

          26.     The National Childhood Vaccine Injury Act of 1986 (“Vaccine Act”), 42 U.S.C. §§

300aa-1 et seq. does not preempt Plaintiff from filing this Complaint:

                  a. Pursuant to §11(c)(1)(A) of the Vaccine Act, the Vaccine Court has
                     jurisdiction to only hear cases listed on the Vaccine Injury Table.
                  b. The ZOSTAVAX vaccine is not a vaccine listed in the Vaccine
                     Injury Table.

                                                   4
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 5 of 41 PageID: 5




    AGENCY, ALTER-EGO, VICARIOUS, SUCCESSOR, AND CO-CONSPIRATOR
   LIABILITY OF EACH DEFENDANT DUE TO THE RELATIONSHIPS BETWEEN
                      MERCK, MSD, AND McKESSON

        27.     Plaintiffs incorporate by reference all prior allegations.

        28.     Each Defendant is individually, as well as jointly and severally, liable to Plaintiffs

for Plaintiffs’ damages.

        29.     Plaintiffs would not have an adequate remedy if Merck, MSD, and McKesson were

not named parties in this action.

        30.     There exists and, at all times herein mentioned, a unity of interest in ownership

between Merck and MSD.

        31.     Merck and MSD are not distinct corporate entities: the assets of Merck and MSD

are common to both entities; Merck and MSD share and use facilities to conduct and engage in

business activities; the business operations of Merck and MSD are the same; the employees and

officers of Merck and MSD are largely the same people; the principal place of business of Merck

and MSD is the same; the same bank accounts are used by Merck and MSD for business and other

operations; Merck and MSD have no separate corporate formalities that exist or are observed.

        32.     No individuality and separateness exist between Merck and MSD; and any

individuality and separateness of Merck and MSD that may have formerly existed has ceased.

        33.     As such, sufficient grounds exist for disregarding the corporate form and extending

liability to MSD and Merck, for the acts of the other, through piercing the corporate veil, alter ego

liability, vicarious liability, and/or successor liability.

        34.     Adherence to the fiction of the separate existence Merck and MSD as entities

distinct from each other will permit an abuse of corporate privilege and would sanction a fraud

and/or promote injustice.

                                                     5
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 6 of 41 PageID: 6




        35.     At all times herein mentioned, the officers and/or directors of Merck and MSD

mentioned or referred to herein participated in, authorized and/or directed the production and

promotion of the ZOSTAVAX vaccine when they knew, or with exercise of reasonable care and

diligence should have known, of the hazards and dangerous propensities of said products, and

thereby actively participated in the tortious conduct that results in the injuries suffered by Plaintiff.

        36.     MSD and Merck exercised, and continues to exercise, complete and domination of

the finances, policy, and business practices regarding ZOSTAVAX of McKesson to such an extent

that McKesson has no separate mind, will or existence of its own.

        37.     The aforesaid control was used by Merck and/or MSD to negligently design,

research, develop, manufacture, test, label, advertise, promote, market, sell, supply, distribute,

and/or introduce ZOSTAVAX into the stream of commerce for use by individuals like Plaintiff

and their healthcare providers.

        38.     As such, sufficient grounds exist to extend liability to Merck and/or MSD for the

acts of McKesson regarding the design, research, development, manufacture, testing, labeling,

advertising, promotion, marketing, sale, supply, distribution, and/or introduction into the stream

of commerce of ZOSTAVAX.

        39.     McKesson created, developed, and implemented the marketing strategy to promote

and sell and distribute ZOSTAVAX nationwide.

        40.     McKesson, as Merck’s agent, created, developed, and implemented the marketing

strategy to promote and sell and distribute ZOSTAVAX nationwide.

        41.     McKesson, as MSD’s agent, created, developed, and implemented the marketing

strategy to promote and sell and distribute ZOSTAVAX nationwide.




                                                   6
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 7 of 41 PageID: 7




       42.     McKesson developed the “Vaccine Information Statement” for ZOSTAVAX with

Merck for distribution nationwide.

       43.     McKesson published the ZOSTAVAX “Vaccine Information Statement.”

       44.     McKesson disseminated the ZOSTAVAX “Vaccine Information Statement.”

       45.     Merck and/or MSD impliedly and explicitly consented to have McKesson act on

Merck and/or MSD’s behalf with regard to the packaging, labeling, re-packaging, marketing,

promotion, supply, distribution, sale, and/or introduction into the stream of commerce of

ZOSTAVAX throughout the United States.

       46.     Merck and MSD manifested McKesson’s authority to act on Merck’s and MSD’s

behalf by allowing McKesson to create, develop, and implement the ZOSTAVAX marketing

strategy and campaign.

       47.     Merck and/or MSD manifested the authority of McKesson to act on Merck’s and/or

MSD’s behalf by allowing McKesson to create, develop, publish, and disseminate the

ZOSTAVAX “Vaccine Information Statement.”

       48.     Merck and/or MSD manifested the authority of McKesson to act on Merck’s and/or

MSD’s behalf by allowing McKesson to develop, publish, and disseminate marketing and

promotional materials for ZOSTAVAX.

       49.     McKesson exercised, and continues to exercise, complete control, and/or equal

participation in the policy and business practices of Merck and/or MSD regarding the packaging,

labeling, re-packaging, marketing, promoting, supply, distribution, sale, and/or introduction of

ZOSTAVAX into the stream of commerce to such an extent that Merck and McKesson have no

separate mind(s), will or own existence in this regard.




                                                 7
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 8 of 41 PageID: 8




       50.     McKesson used the aforesaid control over Merck and MSD, acting as an agent of

Merck and MSD, to negligently package, label, re-package, market, promote, supply, distribute,

sell, and/or introduce into the stream of commerce ZOSTAVAX for use by consumers like Plaintiff

and Plaintiff’s healthcare providers.

       51.     As such, sufficient grounds exist to extend liability to Merck and/or MSD for the

acts of McKesson regarding the packaging, labeling, re-packaging, marketing, promotion, supply,

distribution, sale, and/or introduction into the stream of commerce of ZOSTAVAX.

       52.     McKesson is liable for all misrepresentations made by Merck and/or MSD because

McKesson is the business partner and agent of Merck and MSD.

       53.     McKesson knew or should have known that its misrepresentations and omissions

regarding ZOSTAVAX as alleged herein were false.

       54.     McKesson knew or should have known that the ZOSTAVAX that it packaged,

labeled, re-packaged, marketed, promoted, supplied, distributed, sold, and/or introduced into the

stream of commerce was not safe for human use and/or consumption.

       55.     Sufficient grounds exist to extend liability for Merck’s acts and omissions to

McKesson because Merck and McKesson are alter egos of each other.

       56.     Sufficient grounds exist to extend liability for MSD’s acts and omissions to

McKesson because MSD and McKesson are alter egos of each other.

       57.     Sufficient grounds exist to extend liability for McKesson’s acts and omissions to

Merck because Merck and McKesson are agents of each other.

       58.     Sufficient grounds exist to extend liability for McKesson’s acts and omissions to

MSD because MSD and McKesson are agents of each other.




                                               8
 Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 9 of 41 PageID: 9




        59.     “MSD” where used hereinafter, shall include and refer to all predecessor(s)-in-

interest including but not limited to Schering Plough Corporation, successor(s)-in-interest, assigns,

officers, directors, employees, agents, subsidiaries, affiliates, divisions, franchises, partners, joint

venturers, and/or representatives of MSD.

        60.     Based on the foregoing, “Merck” where used hereinafter, shall refer to all

subsidiaries, affiliates, divisions, franchises, partners, joint venturers, organizational units of any

kind, predecessors-in-interest including but not limited to Schering-Plough Corporation,

successors, assigns, officers, directors, employees, agents and representatives of Merck and MSD.

      ESTOPPEL FROM PLEADING STATUTES OF LIMITATIONS OR REPOSE

        61.     Plaintiffs incorporate by reference all prior allegations.

        62.     Plaintiffs bring these claims within the applicable statute of limitations because

Plaintiff and Plaintiff’s healthcare providers did not discover and could not reasonably discover

the defects and unreasonably dangerous condition of ZOSTAVAX.

        63.     Plaintiff’s ignorance of the defective and unreasonably dangerous nature of

ZOSTAVAX and the causal connection between these defects and Plaintiff’s injuries and damages

is due to Defendants’ fraudulent conduct.

        64.     Each Defendant’s fraudulent conduct includes intentional concealment of material

information from the public, and intentional misrepresentation of material information and/or

downplay of the serious threat to public safety that the ZOSTAVAX use presents.

        65.     Defendants intentionally concealed material information including but not limited

to the fact that ZOSTAVAX had not been demonstrated to be safe or effective; that ZOSTAVAX

is not effective at permanently preventing shingles or any related injuries; and that ZOSTAVAX

carried with it the serious risks and dangerous defects described herein.



                                                   9
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 10 of 41 PageID: 10




        66.     Defendants’ fraudulent conduct was directed at Plaintiff, Plaintiff’s prescribing

healthcare providers, pharmacists, the medical community, the general consuming public, and the

U.S. Food and Drug Administration (“FDA”).

        67.     Each Defendant had a duty to disclose the fact that ZOSTAVAX was not safe or

effective; was defective; was unreasonably dangerous; and that using ZOSTAVAX for routine

health maintenance and shingles prevention carried the above-described risks.

        68.     Any applicable statutes of limitations have been tolled by the knowing and active

concealment and denial of the facts as alleged herein by the Defendants.

        69.     Plaintiffs have been kept ignorant of vital information essential to the pursuit of

these claims, without any fault or lack of diligence on their part.

        70.     Plaintiffs could not reasonably have discovered the injury and/or its cause until

shortly before the initiation of this action.

        71.     Each Defendant is estopped from relying on any statutes of limitation or repose

affirmative defense by virtue of each Defendant’s unclean hands, acts of fraudulent concealment,

and affirmative misrepresentations and omissions of material fact.

                                   FACTUAL BACKGROUND

        72.     ZOSTAVAX was designed, developed, manufactured, marketed, distributed, and

sold with the intended purpose of long-term prevention and protection against shingles and other

zoster-related conditions and disease.

                                                Shingles

        73.     Varicella-zoster virus (“VZV”) causes chickenpox.

        74.     Once VZV causes chickenpox, the VZV remains inactive (dormant) in the nervous

system, in the sensory neurons of dorsal root and cranial nerve ganglia, for many years.



                                                  10
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 11 of 41 PageID: 11




       75.     When reactivated, VZV causes shingles, also known as or herpes zoster (“HZ”).

       76.     VZV can be reactivated due to factors such as disease, stress, aging, and immune

modulation caused by vaccination.

       77.     VZV reactivates in aging individuals whose immune responses against VZV

decline, producing shingles.

       78.     One in three people in the United States will develop shingles during their lifetime.

       79.     Approximately 99% of persons aged fifty years and older are infected with VZV.

This is because nearly all of us had chickenpox as children.

       80.     Nearly one million cases of shingles are reported annually in the United States.

       81.     Shingles occurs at a rate of three to seven times higher in individuals age 50 years

and older than in the rest of the population.

       82.     Shingles can often lead to additional complications, such as post herpetic neuralgia,

which is a painful and long-lasting and recurrent neurological condition that affects nerve fibers

and skin; those suffering from post-herpetic neuralgia often complain of burning pain that lasts

long after the visual rash and blisters from shingles go away.

       83.     In addition to post herpetic neuralgia, shingles can lead to other serious

complications, such as scarring, bacterial superinfection, ocular and neurological injuries,

allodynia, cranial and motor neuron palsies, pneumonia, encephalitis, visual impairment, hearing

loss, and death.

                             ZOSTAVAX Vaccine – A Live Vaccine

       84.     The four main types of vaccines are live-attenuated vaccines; inactivated vaccines;

toxoid vaccines; and subunit, recombinant, polysaccharide, and conjugate vaccines.

       85.     Inactivated vaccines use the killed version of the germ that causes a disease.



                                                11
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 12 of 41 PageID: 12




        86.     Live virus vaccines use a weakened (or attenuated) form of the virus that causes a

disease.

        87.     ZOSTAVAX is a live-attenuated vaccine which contains VSV in reduced

virulence.

        88.     One of the risks of using a live vaccine is transmission of the vaccine virus to the

recipient.

        89.     Live-attenuated vaccines carry a serious, high risk of transmitting the live virus’s

disease to individuals with weakened immune systems, long-term health problems, or who have

had an organ transplant.

        90.     Once injected, an attenuated live virus has been shown to recombine into more

virulent strains causing disease.

        91.     Because ZOSTAVAX is a live-attenuated vaccine, it experiences potency loss

during its “shelf life” – after its manufacture but before its use.

        92.     The ZOSTAVAX vaccine’s potency loss during a shelf life of eighteen (18) to

twenty (20) months is between 50% and 80%.

        93.     Merck and MSD knew that the end-expiry of eighteen months “is required to obtain

CDC contracts” for ZOSTAVAX.

        94.     Merck and MSD knew that ZOSTAVAX’s 18-month shelf life’s potency loss

“requires a significant overfill to remain portent at the end of the expiration period.”

        95.     Merck and MSD acknowledged that “[t]his would necessitate a minimum release

specification of 41,000 PFU (with a 67,000 PFU target and a 110,000 PFU maximum release

potency).”




                                                  12
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 13 of 41 PageID: 13




         96.      Live-attenuated vaccines also risk being under-attenuated (not weakened enough)

or over-attenuated (weakened too much).

         97.      Under-attenuated vaccines carry the high risk of inducing the disease the vaccine is

intended to prevent.

         98.      Under-attenuated live VZV has been shown to reactivate. 1

         99.      Over-attenuated vaccines are not effective to offer protection against the disease

the vaccine is designed to prevent.

         100.     The vaccine virus in ZOSTAVAX is known to become dormant in nerve tissue.

         101.     ZOSTAVAX is manufactured from the same virus strain and by the same process

used to produce Merck’s chicken-pox vaccine, VARIVAX.

         102.     ZOSTAVAX is a highly concentrated version of Merck’s chickenpox vaccine,

VARIVAX, containing 14 times the dose of the attenuated live VZV virus than VARIVAX.

                                       ZOSTAVAX’s FDA Approval

         103.     In May of 2006, the FDA approved the ZOSTAVAX vaccine to be marketed and

sold in the United States for the prevention of shingles in adults.

         104.     ZOSTAVAX was initially approved to be marked for the “the prevention of herpes

zoster (shingles) in individuals 60 years of age and older when administered as a single-dose.” 2

         105.     In March 2011, ZOSTAVAX was approved for prevention of shingles in adults

aged fifty (50) years of age and older.

         106.     The Center for Disease Control and Prevention (“CDC”) does not recommend

Zostavax for people aged 50 to 59 years old.


1
  Leggiadro, R. J. (2000). “Varicella Vaccination: Evidence for Frequent Reactivation of the Vaccine Strain in Healthy
Children.” The Pediatric Infectious Disease Journal, 19(11), 1117–1118; Krause, P. R., & Klinman, D. M. (2000). Nature
Medicine, 6(4), 451–454.
2
  FDA Approval Letter, May 25, 2006.

                                                         13
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 14 of 41 PageID: 14




          107.     It is the CDC’s position that, “Protection from this shingles vaccine lasts about 5

years, so adults vaccinated before they are 60 years old might not be protected later in life when

the risk for shingles and its complications are greatest.”

          108.     The clinical studies for VARIVAX, a vaccine that was already approved by the

FDA, were used to support Merck’s BLA to the FDA for approval of ZOSTAVAX.

          109.     FDA approval of the ZOSTAVAX vaccine was based, in large part, on the results

of the Shingles Prevention Study (“SPS”) supported by Merck.

          110.     Merck’s SPS reported that ZOSTAVAX use reduced the incidence of postherpetic

neuralgia by 66.5%. 3

          111.     The methods utilized in the SPS are unreliable.

          112.     The methods utilized in the SPS to study and analyze the safety and efficacy of the

ZOSTAVAX vaccine excluded material data regarding adverse events associated with

ZOSTAVAX use, including suspected cases of shingles.

          113.     The approval granted by the FDA to allow the selling and marketing of the

ZOSTAVAX vaccine came with certain post-marketing commitments that Merck and/or MSD

agreed to complete, among other things, to ensure the safety of this vaccine. These included the

following:

                 i. A randomized, placebo-controlled safety study to assess the rates of
                    serious adverse events in 6,000 people receiving the vaccine as compared
                    to 6,000 who receive a placebo.
                 ii. An observational study using a health maintenance organization
                     (“HMO”) and 20,000 vaccinated people to address safety issues in the
                     course of clinical practice. This study is specifically to detect “potential
                     safety signals following administration of ZOSTAVAX.” This study was
                     to be submitted to the FDA by December 2008.



3
    Id.

                                                    14
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 15 of 41 PageID: 15




        114.       Shingles was a noted occurrence with ZOSTAVAX use during ZOSTAVAX’s

clinical trials.

        115.       ZOSTAVAX is not, and never has been, FDA-approved to be marketed or sold for

the prevention of post herpetic neuralgia.

        116.       ZOSTAVAX is not, and never has been, FDA-approved to be marketed or sold for

pain management for shingles or post herpetic neuralgia.

        117.       Documented adverse reactions to vaccines must be reported to the federal

government in a compulsory and mandated database, VAERS.

        118.       Since ZOSTAVAX’s introduction in 2006, VAERS regarding ZOSTAVAX use

appeared in significant numbers, addressing various adverse effects including, but not limited to,

viral infection resulting in disease of the central nervous system, including acute disseminated

encephalomyelitis.

        119.       As of September of 2015, VAERS received over 1,000 submissions received of

serious adverse event reports regarding ZOSTAVAX, including but not limited to: recurrent

instances of myalgia; arthralgia; lymphadenopathy; rash; actinic keratosis; severe cutaneous

disease; peripheral neuropathy; cellulitis; herpes keratitis resulting in vision loss; facial paralysis;

pneumonia; brain inflammation (encephalitis); and death.

        120.       Since its approval, ZOSTAVAX’s package insert and/or prescribing information

changed several times to include additional adverse reactions and/or risks associated with

ZOSTAVAX use.

        121.       On or about November 16, 2009, ZOSTAVAX’s package insert, patient

information sheet, and prescribing information was changed to include the following risks:

“injection site rash, injection site urticaria, arthralgia, and myalgia.”



                                                   15
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 16 of 41 PageID: 16




         122.      On or about July 13, 2011, CBER approved MSD’s proposed changes to the

package insert to amend Section 6.2 of ZOSTAVAX’s package insert, which lists “VZV Rashes

Following Vaccination,” to include the term "‘varicella’ referring to the 2 rashes previously

identified as varicella-like.”

         123.      On or about August 28, 2014, ZOSTAVAX’s Package Insert and prescribing

information was approved for change to include: “infections and infestations: Herpes zoster

(vaccine strain)” under Section 6.3 (“Post-Marketing Experience”), which lists adverse reactions

identified during post-marking use of ZOSTAVAX, 4 and to add “Shingles” in the “What are the

possible side effects of ZOSTAVAX?” section.

         124.      On or about February 17, 2016, the prescribing information for ZOSTAVAX was

changed to add the following risk: “Eye Disorders: necrotizing retinitis (patients of

immunosuppressive therapy).”

         125.      The prescribing information for ZOSTAVAX contains a warning that

“[t]ransmission of vaccine virus may occur between vaccinees and susceptible contacts.”

         126.      The risk of transmission of the vaccine virus is due to active viral infection in

individuals receiving ZOSTAVAX.

         127.      The vaccine virus in ZOSTAVAX is known to become dormant in nerve tissue.

         128.      The CDC states that live-attenuated virus vaccines should not be administered

within four weeks of each other. Commonly administered live-vaccines, all of which are in the

category of live-attenuated vaccinations posing potential interactions if administered too closely

in time with ZOSTAVAX, include: Measles, Mumps and Rubella vaccine (“MMR”); Rotavirus


4
  All versions of the ZOSTAVAX vaccine’s Package Insert, Section 6.3, expressly state that “Because these reactions are
reported voluntarily from a population of uncertain size, it is generally not possible to reliably estimate their frequency or
establish a causal relationship to the vaccine” implying that no causal relationship should be drawn from the list of reactions
identified therein.

                                                             16
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 17 of 41 PageID: 17




vaccine; Vaccina vaccine; and the Influenza Vaccine (“Flumist”). Receiving any of these vaccines

too closely together can decrease the efficacy of the ZOSTAVAX vaccine.

         129.     Being inoculated with ZOSTAVAX too closely in time to the pneumococcal

vaccine (“P23”) is known to reduce the immune system’s response to the ZOSTAVAX vaccine.

         130.     While the prescribing information furnished with ZOSTAVAX mentions decreased

efficacy with the pneumococcal vaccine, as of the present, the patient information sheet, label, and

prescribing information distributed with ZOSTAVAX does not adequately, if at all, address the

potential risk of interactions between ZOSTAVAX and other common vaccinations, such as the

Flumist influenza vaccination.

                                     Vaccine Efficacy of ZOSTAVAX

         131.     Consumers and patients used ZOSTAVAX with the intention to have permanent

protection from herpes zoster based on Defendants’ representations.

         132.     Merck’s study, the SPS, found that ZOSTAVAX was overall 51% effective at

preventing shingles in adults aged 60 years and older.

         133.     The effectiveness of ZOSTAVAX decreases with advancing age: the SPS results

showed that ZOSTAVAX was 41% effective in adults aged 70 through 79 years and only 18%

effective in adults aged 80 years and older.

         134.     The effectiveness of ZOSTAVAX rapidly decreases over time after inoculation: its

effectiveness four years post-inoculation has been reported to be as low as 19% effective, 5 and

after eight years post-inoculation, ZOSTAVAX’s effectiveness has been shown to be 4% and not

statistically significant.




5
 Izurieta, HS, et al. (2017). “Effectiveness and Duration of Protection Provided by the Live-attenuated Herpes Zoster
Vaccine in the Medicare Population Ages 65 Years and Older.” Clin Infect Dis. 2017 Mar 15;64(6):785-793.

                                                         17
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 18 of 41 PageID: 18




         135.     In 2012, the results of Merck’s Short-Term Persistence Substudy (“STPS”) were

evaluated, utilizing Merck’s selective “case determination” in its method, and Merck reported that

ZOSTAVAX’s efficacy after four or more years post-inoculation decreased from 51% to 39.6%,

“although the differences were not statistically significant.” 6

         136.     Merck reported that the STPS concluded that ZOSTAVAX’s efficacy was

“statistically significant for the incidence of HZ and the HZ burden of illness through year 5” with

its efficacy uncertain beyond that point. 7

         137.     In 2015, Merck’s post-FDA approval Long-Term Persistence Substudy (“LTPS”)

regarding ZOSTAVAX showed that its efficacy after four or more years post-inoculation was as

low as 21%. 8

         138.      Merck’s LTPS nonetheless reported that ZOSTAVAX’s “statistically significant

vaccine efficacy for incidence of HZ persisted” for eight years post-vaccination. 9

         139.     In 2016, a CDC-funded retrospective cohort study showed that the ZOSTAVAX

vaccine’s efficacy four or more years post-inoculation was approximately 24%, rendering it

useless to prevent shingles at that time. 10

         140.     In 2017, Merck’s own retrospective cohort study found that the ZOSTAVAX

vaccine’s efficacy four or more years post-inoculation was as low as 34% in 60 to 69-year-old

adults and 29% in 70 to 79-year-old adults. 11




6
  Schmader KE (2012). “Persistence of the efficacy of zoster vaccine in the shingles prevention study and the short-term
persistence substudy.” Clin Infect Dis. 2012 Nov 15; 55(10):1320-8.
7
  Id.
8
  Morrison, VA, et al. (2015). “Long-term persistence of zoster vaccine efficacy.” Clin Infect Dis. 2015 Mar 15;60(6):900-
9.
9
  Id. (emphasis added).
10
   Tseng, HF, et al. (2016). “Declining Effectiveness of Herpes Zoster Vaccine in Adults Aged ≥60 Years.” J Infect Dis.
2016 Jun 15; 213(12):1872-5.
11
   Baxter, R., et al. (2018). “Long-Term Effectiveness of the Live Zoster Vaccine in Preventing Shingles: A Cohort Study.”
Am J Epidemiol. 2018 Jan 1;187(1):161-169.

                                                           18
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 19 of 41 PageID: 19




         141.     Merck’s retrospective cohort study’s 2017 results reported that ZOSTAVAX’s

vaccine efficacy waned from 47.2% in the second year after vaccination “more gradually through

year eight” – at which point Merck reported that its efficacy was found to be 31.8%. 12

         142.     In 2017, an FDA-funded retrospective cohort study showed that the ZOSTAVAX

vaccine’s efficacy four years post-inoculation was much lower than Merck’s findings: after four

years, ZOSTAVAX’s efficacy was only 19%, rendering it useless to prevent shingles at that time. 13

         143.     The CDC published, in its updates on its recommendations for use of the herpes

zoster vaccine, that the ZOSTAVAX vaccine wanes in efficacy within five years, having almost

no remaining preventative effects after seven years.

         144.     The CDC does not recommend ZOSTAVAX for people aged 50 to 59 years old

because “[p]rotection from this shingles vaccine lasts about 5 years, so adults vaccinated before

they are 60 years old might not be protected later in life when the risk for shingles and its

complications are greatest.” 14

         145.     The instructions for use and information regarding ZOSTAVAX indicate that only

one inoculation is recommended.

         146.     The instructions for use and information regarding ZOSTAVAX do not recommend

its users, consumers, patients administrators, or prescribers to re-vaccinate for the prevention of

adult shingles.

         147.     No booster dose exists for the ZOSTAVAX vaccine.




12
   Id.
13
   Izurieta, HS, et al. (2017). “Effectiveness and Duration of Protection Provided by the Live-attenuated Herpes Zoster
Vaccine in the Medicare Population Ages 65 Years and Older.” Clin Infect Dis. 2017 Mar 15;64(6):785-793.
14
     June 18, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should Know.”
(https://www.cdc.gov/vaccines/vpd/shingles/public/zostavax/index.html) (last visited September 13, 2018).

                                                          19
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 20 of 41 PageID: 20




                                   Non-Live Alternative Zoster Vaccine

         148.     The methods of producing a non-live-attenuated zoster vaccine were available and

known to Merck and MSD since at least 1982.

         149.     Merck has held multiple patents for methods of producing non-live VZV/shingles

vaccines since 1984.

         150.     Since at least 1999, Merck knew that non-live zoster vaccines are as effective as a

live-attenuated virus zoster vaccine.

         151.     Non-live zoster vaccines also maintain efficacy post-inoculation.

         152.     Unlike the live-attenuated zoster vaccine ZOSTAVAX, a non-live-attenuated

zoster vaccine is safe and effective for use in even immunocompromised patients.

         153.     Non-live-attenuated vaccines carry no risk of transmission of the virus to their

users.

         154.      Non-live zoster vaccines carry no risk of reactivating the VZV virus and inducing

shingles after inoculation.

         155.     As early as 2004, Merck conducted studies using a heat-inactivated VZV vaccine

that was found to significantly reduce the risk of herpes zoster.

         156.     The proportion of subjects in Merck’s heat-inactivated formulations of zoster

vaccine studies that reported systemic adverse experience was higher in recipients of the live

attenuated vaccine (51.2%) than the heat-inactivated vaccine (40%).

         157.     Merck conducted studies on immunocompromised individuals using an inactivated

shingles vaccine. 15




15
  “A Phase III Randomized, Placebo-Controlled, Clinical Trial to Study the Safety and Efficacy of V212 in Adult Patients
with Solid Tumor or Hematologic Malignancy.” June 30, 2015.

                                                          20
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 21 of 41 PageID: 21




       158.    In February 2017, Merck announced the results of one of its inactivated VZV

vaccine studies on immunocompromised subjects (Study NCT01229267) (“First Phase 3 Trial”),

which found that the inactivated vaccine reduced the incidence of confirmed herpes zoster cases

by an estimated 64%.

       159.    Merck’s First Phase 3 Trial’s results showed a reduction of other herpes zoster

complications by an estimated 73.5%.

       160.    Because Merck’s First Phase 3 Trial’s subjects are immunocompromised, they

were at a six times greater risk of developing shingles than the general population.

       161.    ZOSTAVAX, however, is not indicated in immunocompromised individuals

because ZOSTAVAX is a live-attenuated vaccine.

       162.    Shingrix, which was recently approved by the FDA for the prevention of shingles

in adults 50 years and older, is a non-live vaccine which is much more effective at preventing

shingles and also considered likely safe to administer to immunocompromised individuals.

       163.    Shingrix is administered as a two-dose vaccine series.

       164.    Shingrix is overall 97.2% effective; 96.6% in persons aged 50 to 59 years; 97.4%

for persons aged 60 to 69; and 97.9% for persons aged 70 years and older.

       165.    Vaccine efficacy for Shingrix in subjects aged 50 years and older was 93.1% four

years post-vaccination.

       166.    Vaccine efficacy for Shingrix in subjects who received Shingrix at the age of 70

years or older is 85.1% four years post-vaccination.

       167.    On October 25, 2017, the Advisory Community on Immunization Practices

(“ACIP”) voted in favor of three recommendations for the use of Shingrix for the prevention of

shingles.



                                                21
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 22 of 41 PageID: 22




        168.     The CDC adopted these recommendations, issuing a public advisory statement that

for adult shingles prevention, “Shingrix is the preferred vaccine, over Zostavax. . .” 16

        169.     The CDC recommends that all healthy adults 50 years and older receive Shingrix

“even if in the past you . . . received Zostavax.” 17

                                    PLAINTIFF-SPECIFIC FACTS

        170.     Plaintiff was inoculated with ZOSTAVAX August 15th, 2012, as prescribed and/or

administered by a healthcare provider at the Walgreens Pharmacy, located in Spartanburg, South

Carolina for the long-term prevention of herpes zoster or shingles. At the time of Plaintiff’s

vaccination, Plaintiff and Plaintiff’s healthcare providers relied on the warning label affixed to

ZOSTAVAX, and Plaintiff relied on the information relayed through Plaintiff’s healthcare

provider(s) that ZOSTAVAX was an effective to permanently prevent shingles and did not carry

any significant risk of adverse effect, which induced Plaintiff to be vaccinated.

        171.     Subsequent to Plaintiff’s ZOSTAVAX inoculation, Plaintiff was treated by Ralph

A. Tesseneer, MD at Family Medical Center located in Spartanburg, South Carolina for shingles

or zoster-related injuries.

        172.     As a direct and proximate result of Plaintiff’s use of the ZOSTAVAX vaccine,

Plaintiff has and will continue suffer ongoing injuries, including but not limited to: mental and

physical pain and suffering; significant medical and related expenses as a result of these injuries,

including but not limited to costs for hospitalization, physician care, monitoring, treatment,

medications, and supplies; diminished capacity for the enjoyment of life; diminished quality of




16
     August 3, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should                            Know.”
(https://www.cdc.gov/shingles/vaccination.html) (last visited September 13, 2018).
17
     August 22, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should                           Know.”
(https://www.cdc.gov/vaccines/vpd/shingles/public/shingrix/index.html) (last visited September 13, 2018).

                                                        22
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 23 of 41 PageID: 23




life; increased risk of premature death, aggravation of preexisting conditions and activation of

latent conditions; and other losses and damages.

                                   COUNT I: NEGLIGENCE
                                    (Against all Defendants)

       173.    Plaintiffs incorporate by reference all prior allegations.

       174.    Merck, MSD, and McKesson are a leading designers, manufacturers, marketers,

and distributors of pharmaceutical products, including prescription drugs and vaccines.

       175.    Merck, MSD, and McKesson are held to the standard of an expert in the field of

vaccine design, manufacture, and marketing.

       176.    Merck and MSD designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine.

       177.    McKesson packaged, labeled, re-packaged, marketed, promoted, supplied,

distributed, sold, and/or introduced into the stream of commerce the ZOSTAVAX vaccine to

consumers, including Plaintiff and Plaintiff’s healthcare providers, and independently created

marketing materials for ZOSTAVAX.

       178.    Merck, MSD and McKesson had a duty to exercise ordinary and reasonable care in

the design, research, manufacture, marketing, testing, advertisement, supply, promotion,

packaging, sale, and distribution of ZOSTAVAX including the duty to take all reasonable steps

necessary to manufacture and sell a product that was not defective and unreasonably dangerous to

consumers and users of the product.

       179.    Defendants each had a duty to warn physicians, pharmacists, medical and/or

healthcare providers, including but not limited to Plaintiff’s healthcare providers, of the material




                                                 23
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 24 of 41 PageID: 24




and significant risks of serious bodily injury and viral infection resulting from and/or associated

with use of ZOSTAVAX, which Defendants knew or should have known existed.

       180.    Defendants each had a duty to warn physicians, pharmacists, medical and/or

healthcare providers, including but not limited to Plaintiffs’ healthcare providers, of the potential

hazards of ZOSTAVAX, including but not limited to the decreased efficacy of ZOSTAVAX with

advancing age, and ZOSTAVAX’s waning efficacy post-inoculation over time to effectively zero

after four years, which Defendants knew or should have known existed.

       181.    Defendants failed to exercise reasonable care in the design, formulation,

manufacture, sale, testing, quality assurance, quality control, labeling, marketing, promotions, and

distribution of ZOSTAVAX because Defendants knew, or should have known, that ZOSTAVAX

caused viral infection, and was therefore not safe for administration to consumers.

       182.    Defendants failed to exercise due care in the labeling of ZOSTAVAX and failed to

issue to consumers and/or their healthcare providers adequate warnings as to the risk of serious

bodily injury, including viral infection, resulting from its use.

       183.    Defendants continued to manufacture and market the product despite the

knowledge whether direct or ascertained with reasonable care, that ZOSTAVAX posed a serious

risk of bodily harm to consumers.

       184.    Defendants knew, or should have known, that consumers, such as Plaintiff, would

foreseeably suffer injury as a result of Defendants’ failure to exercise reasonable care.

       185.    Defendants’ failure to exercise reasonable care in the manufacture, design,

marketing, labeling, and sale of ZOSTAVAX was a breach of their duty; Defendants’ failure to

exercise such care resulted in Plaintiff’s use of ZOSTAVAX and proximately caused Plaintiff’s

injuries and damages and alleged herein.



                                                  24
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 25 of 41 PageID: 25




       186.    Defendants’ breach of duty was a direct and proximate cause of Plaintiff’s

ZOSTAVAX use, resulting in Plaintiff’s injuries.

       187.    As a direct and proximate consequence of Defendants’ negligence, Plaintiff

sustained serious personal injuries and related losses as alleged herein, and suffered damages, and

Defendants are liable to Plaintiff for Plaintiff’s resulting damages.

       188.    Defendants are jointly and severally liable to Plaintiffs for compensatory and

punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief.

   COUNT II: PRODUCTS LIABILITY - DESIGN and MANUFACTURING DEFECT
                         (Against all Defendants)

       189.    Plaintiffs incorporate by reference all prior allegations.

       190.    Merck, MSD and McKesson designed, researched, developed, manufactured,

tested, labeled, advertised, promoted, marketed, sold, supplied, and/or distributed ZOSTAVAX.

       191.    Merck, MSD and McKesson had a duty to design, create, manufacture, market,

distribute, and sell a product that was reasonably safe and not unreasonably dangerous for its

normal, common, and intended use.

       192.    The ZOSTAVAX vaccine was expected to, and did, reach the intended consumers,

handlers, and persons coming in contact with the product with no substantial change in the

condition in which the product was designed, produced, manufactured, sold, distributed, labeled,

and marketed by Defendants.

       193.    ZOSTAVAX was manufactured, designed, marketed, labeled and sold in a

defective condition, for use by Plaintiff’s physicians and/or healthcare providers, and all other

consumers of the product, making the product unreasonably dangerous.

       194.    The ZOSTAVAX vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Defendants was defective in design and


                                                  25
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 26 of 41 PageID: 26




formulation in that when it left the hands of the manufacturers, suppliers, and distributors, the

foreseeable risks of harm caused by the product exceeded the claimed benefits of the product.

       195.    The ZOSTAVAX vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Defendants was defective in design and

formulation, because when it left the hands of Defendants the product was unreasonably dangerous

and was also more dangerous than expected by the ordinary consumer.

       196.    ZOSTAVAX was manufactured or designed such that it unreasonably increased

the risk of contracting an infection from the vaccine.

       197.    ZOSTAVAX was not reasonably fit, suitable, or safe for its anticipated use, and

safer, reasonable alternative designs existed and could have been utilized.

       198.    Reasonably prudent manufacturers and distributors would not have placed the

product in the stream of commerce with knowledge of these design flaws.

       199.    Alternatively, the ZOSTAVAX vaccine with which Plaintiff was inoculated failed

to perform its intended function due to a flaw in the manufacturing process because: the product

deviated from its manufacturing standards when it came off the production line; failed to perform

in its intended manner due to some flaw in its fabrication process; was not manufactured and/or

processed pursuant to its specifications; and/or, as constructed, deviated from any such

specifications or design.

       200.    Reasonably prudent manufacturers and distributors would not have placed the

product in the stream of commerce with knowledge of these manufacturing flaws.

       201.    At all times relevant to this action, Defendants knew and had reason to know that

the ZOSTAVAX vaccine was inherently defective and unreasonably dangerous as designed,

formulated, and manufactured by Defendants and when used and administered in the form



                                                 26
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 27 of 41 PageID: 27




manufactured and distributed by Defendants and in the manner instructed by Merck, MSD and

McKesson to be used and administered to Plaintiff and other consumers.

        202.    The ZOSTAVAX vaccine was expected to, and did, reach Plaintiff and Plaintiff’s

healthcare providers with no substantial change in the condition in which the product was put into

the stream of commerce by Defendants.

        203.    Plaintiff’s physicians and/or healthcare providers used and administered the

ZOSTAVAX vaccine for the purpose intended by Defendants, and in a manner normally intended

to be used and administered, namely for the long-term vaccination against shingles (herpes zoster).

        204.    Defendants placed the ZOSTAVAX vaccine into the stream of commerce with the

actual or constructive knowledge that it would be used without inspection for defects.

        205.    Plaintiff and Plaintiff’s healthcare providers could not, by the exercise of

reasonable care, have discovered the defective condition of ZOSTAVAX and/or perceived its

defective dangers prior to its administration by Plaintiff’s healthcare providers.

        206.    The defective ZOSTAVAX vaccine was a substantial, proximate, and contributing

factor in causing Plaintiff’s injuries.

        207.    As a proximate result of the defective design and/or manufacture of ZOSTAVAX,

and Plaintiff’s use of ZOSTAVAX, Plaintiff suffered serious physical injuries and incurred

substantial medical costs and expenses to treat and care for the injuries as alleged herein.

        208.    Defendants are therefore strictly liable for the Plaintiff’s injuries and damages

sustained proximately caused by Plaintiff’s use of the product.

        209.    Defendants are jointly and severally liable to Plaintiffs for compensatory and

punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief.

               COUNT III: PRODUCTS LIABILITY – FAILURE TO WARN
                              (Against all Defendants)


                                                  27
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 28 of 41 PageID: 28




       210.    Plaintiffs incorporate by reference all prior allegations.

       211.    Merck, MSD and McKesson are leading designers, manufacturers, marketers, and

distributors of pharmaceutical products, including prescription drugs and vaccines.

       212.    Merck, MSD and McKesson are held to the standard of an expert in the field of

vaccine design, manufacture, and marketing.

       213.    Defendants designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of

commerce ZOSTAVAX, and directly advertised, marketed, and/or promoted the product to the

FDA, healthcare professionals, and consumers, including the Plaintiff, Plaintiff’s healthcare

providers, and persons responsible for consumers; therefore, each Defendant had a duty to warn

of the risks associated with the use of ZOSTAVAX.

       214.    The ZOSTAVAX vaccine was under the exclusive control of Defendants.

       215.    The ZOSTAVAX vaccine was defective at the time it left Defendants’ control

because the vaccine failed to include adequate warnings, instructions, and directions relating to the

dangerous risks associated with the use of ZOSTAVAX to prevent shingles.

       216.    ZOSTAVAX was intended to prevent and provide long-term protection against

shingles and zoster-related conditions.

       217.    Defendants placed ZOSTAVAX into the stream of commerce with the actual or

constructive knowledge that it would be used without inspection for defects.

       218.    Defendants placed ZOSTAVAX into the stream of commerce for use by Plaintiff’s

healthcare providers.

       219.    Plaintiff was a reasonably foreseeable user of ZOSTAVAX.




                                                 28
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 29 of 41 PageID: 29




       220.    The ZOSTAVAX vaccine was expected to, and did, reach Plaintiff and Plaintiff’s

healthcare providers with no substantial change in the condition in which Defendants put the

product into the stream of commerce.

       221.    The ZOSTAVAX vaccine was administered to Plaintiff for its intended purpose of

prevention and long-term protection against shingles and zoster-related conditions.

       222.    Plaintiff’s healthcare providers used and administered ZOSTAVAX to Plaintiff in

the manner normally intended to be used and administered.

       223.    The ZOSTAVAX vaccine was defective due to inadequate warnings or instructions

because Defendants knew or should have known that the product created significant risks of

serious bodily harm to consumers and they failed to adequately warn consumers and/or their

healthcare providers of such risks.

       224.     Defendants failed to provide adequate warnings to healthcare providers and users,

including Plaintiff and Plaintiff’s healthcare providers, of the increased risk of developing severe

and permanent injuries, including, but not limited to, the risk of contracting shingles and suffering

from zoster-related injuries associated with ZOSTAVAX due to viral infection.

       225.    The ZOSTAVAX vaccine was unaccompanied by appropriate and adequate

warnings regarding the risk of developing severe and permanent injuries, including, but not limited

to, the risk of contracting shingles and suffering from zoster-related injuries known to Defendants

to be associated with ZOSTAVAX use.

       226.    The warnings and prescribing information for ZOSTAVAX did not accurately

reflect the risk, incidence, symptoms, scope, or severity of such injuries to the consumer.

       227.    Defendants failed to provide adequate warnings to healthcare providers and users,

including Plaintiff and Plaintiff’s healthcare providers, of the waning efficacy of ZOSTAVAX



                                                 29
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 30 of 41 PageID: 30




over time post-inoculation, or that it would not be effective at all four years after vaccination.

       228.    ZOSTAVAX did not include warnings of its serious side effects, significantly

diminishing efficacy rate, or lack of adequacy for the long-term prevention of shingles; Defendants

deliberately failed to include such warnings to maximize their profits from ZOSTAVAX sales.

       229.    The ZOSTAVAX vaccine was defective due to inadequate post-marketing

warnings or instructions:

           a. After Defendants knew or should have known of the risk of serious
              bodily harm from the use of ZOSTAVAX, Defendants failed to provide
              an adequate warning to the product’s users, consumers, and/or their
              healthcare providers about that risk of serious bodily harm.
           b. After Defendants knew or should have known of the decreasing efficacy
              of ZOSTAVAX with advancing age and over time post-inoculation,
              Defendants failed to provide an adequate warning to the product’s users,
              consumers, and/or their healthcare providers that the product was not
              effective for its intended purpose after four years post-inoculation.

       230.    Healthcare providers and consumers, including Plaintiff and Plaintiff’s healthcare

providers, neither knew nor had reason to know at the time of Plaintiff’s use of ZOSTAVAX of

the existence of the aforementioned facts about ZOSTAVAX.

       231.    Ordinary consumers would not have recognized the potential risks or side effects

of which Defendants failed to appropriately warn, and of which Defendants concealed.

       232.    The ZOSTAVAX vaccine used by Plaintiff was not misused nor materially altered.

       233.    Defendants failed to adequately and correctly warn the Plaintiff, Plaintiff’s

healthcare providers, the public, and the medical and healthcare communities of:

               a. the dangers of ZOSTAVAX for its intended users;
               b. the risk of contracting shingles and suffering from zoster-related
                  injuries from ZOSTAVAX use;
               c. the efficacy of ZOSTAVAX decreases with advancing age;
               d. the efficacy of ZOSTAVAX wanes significantly over time post-
                  inoculation, to near-zero after four years;


                                                 30
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 31 of 41 PageID: 31




               e. their knowledge that ZOSTAVAX’s established side effects in
                  adults include reactivation of VZV to actually cause shingles;
               f. their knowledge that ZOSTAVAX’s established efficacy in adults
                  decreases drastically with advancing age;
               g. their knowledge that ZOSTAVAX’s established efficacy wanes
                  significantly over time after vaccination, to near-zero after four
                  years;
               h. reports of shingles associated with ZOSTAVAX use to providers
                  and consumers;
               i. reports of zoster-related conditions and injuries associated with
                  ZOSTAVAX use to providers and consumers;
               j. that ZOSTAVAX is not safe and effective for long-term prevention
                  and protection against shingles and zoster-related injuries;
               k. that ZOSTAVAX is not a safe and effective vaccine for preventing
                  post herpetic neuralgia; and
               l. that ZOSTAVAX is not a safe and effective vaccine to diminish the
                  incidence and burden of post herpetic neuralgia in consumers who
                  are vaccinated with ZOSTAVAX and subsequently contract
                  shingles.
       234.    ZOSTAVAX was unreasonably dangerous and defective because it was

unaccompanied by any adequate warnings regarding its hidden and/or latent risks.

       235.    Had Plaintiff and Plaintiff’s healthcare providers been adequately warned of the

increased risk of contracting shingles and suffering from zoster-related injuries associated with

ZOSTAVAX, Plaintiff would not have used ZOSTAVAX.

       236.    Had Plaintiff not used ZOSTAVAX, Plaintiff would not have suffered the injuries

and damages as described herein.

       237.    Plaintiff and Plaintiff’s healthcare providers could not, by the exercise of

reasonable care, discover the defective nature of ZOSTAVAX due to inadequate warnings and

instructions and/or perceive its hidden, unknown, and unreasonably dangerous risks prior to its

administration to Plaintiff.

       238.    As a direct and proximate result of the defective nature of the ZOSTAVAX vaccine


                                               31
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 32 of 41 PageID: 32




due to inadequate warnings and instructions, Plaintiff’s healthcare providers prescribed and/or

administered ZOSTAVAX to Plaintiff.

       239.    As a direct and proximate result of the defective nature of the ZOSTAVAX vaccine

due to inadequate warnings and instructions, Plaintiff used ZOSTAVAX.

       240.    As a direct and proximate result of Plaintiff’s reasonably anticipated use of

ZOSTAVAX, Plaintiff suffered the serious injuries as alleged herein.

       241.    The defective nature of ZOSTAVAX due to inadequate warnings and instructions

was a substantial, proximate, and contributing factor in causing the Plaintiff’s injuries.

       242.    As a direct and proximate result of the defective nature of ZOSTAVAX due to

inadequate warnings and instructions, Plaintiff sustained serious personal injuries and related

losses and damages as alleged herein.

       243.    Defendants are each therefore strictly liable for the Plaintiff’s injuries and damages

sustained proximately caused by Plaintiff’s use of the ZOSTAVAX vaccine.

       244.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief.

                     COUNT IV: BREACH OF EXPRESS WARRANTY
                                (Against all Defendants)

       245.    Plaintiffs incorporate by reference all prior allegations.

       246.    At all relevant and material times, Defendants were sellers who typically deal with

pharmaceutical products, drugs, and vaccines similar to ZOSTAVAX.

       247.    At all relevant times, Defendants were aware that consumers, including Plaintiff,

would use ZOSTAVAX.




                                                  32
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 33 of 41 PageID: 33




        248.    At all relevant times, Defendants were aware that the medical community,

including Plaintiff’s healthcare providers, would prescribe, recommend, and administer

ZOSTAVAX.

        249.    The ZOSTAVAX vaccine was expected to reach and did in fact reach consumers,

including Plaintiff and Plaintiff’s healthcare providers, without substantial change in the condition

in which it was manufactured, marketed, and sold by Defendants.

        250.    At all relevant times, Defendants intended that ZOSTAVAX be used in the manner

that Plaintiff used it.

        251.    At all relevant times, Defendants intended that ZOSTAVAX be prescribed,

recommended, and administered in the manner that Plaintiff’s healthcare providers prescribed,

recommended, and administered ZOSTAVAX to Plaintiff.

        252.    Plaintiff was a foreseeable user of ZOSTAVAX.

        253.    Plaintiff’s healthcare providers were foreseeable users as prescribers and

administers of ZOSTAVAX.

        254.    Plaintiff was at all times in privity with Defendants.

        255.    Plaintiff’s healthcare providers were at all relevant times in privity with

Defendants.

        256.    Defendants made the following express warranties regarding ZOSTAVAX:

                     a) that it was safe and fit for use by consumers;
                     b) that it was of merchantable quality;
                     c) that its side effects were minimal;
                     d) that it was adequately tested and fit for its intended use;
                     e) that it was effective for the long-term prevention and
                        protection against shingles and zoster-related conditions;




                                                   33
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 34 of 41 PageID: 34




                   f) that it was effective to prevent and protect against shingles
                      and zoster-related conditions for the duration of its users’
                      lifetime;
                   g) that its efficacy did not decrease over time post-inoculation;
                   h) that its efficacy was the same regardless of its users’ age at
                      the time of inoculation;
                   i) that it was effective for long-term prevention and protection
                      against post-herpetic neuralgia;
                   j) that it lessened the burden of post-herpetic neuralgia in
                      individuals who develop shingles;
                   k) that it lessened the incidence of post-herpetic neuralgia in
                      individuals who develop shingles;
                   l) that it effectively managed pain associated with post-
                      herpetic neuralgia;
                   m) that it effectively managed and/or lessened pain associated
                      with shingles;
                   n) that it was approved for managing and/or lessening pain
                      associated with shingles and/or post-herpetic neuralgia; and
                   o) that it was approved for prevention and protection against
                      post-herpetic neuralgia.

       257.    Defendants’ representations and warranties, as alleged above, contained or

constituted affirmations of fact or promises made by the seller to the buyer which related to the

good (ZOSTAVAX) and became part of the basis of the bargain creating an express warranty that

ZOSTAVAX would conform to these affirmations of fact or promises.

       258.    Defendants made their express warranties to Plaintiff and Plaintiff’s healthcare

providers through ZOSTAVAX’s product insert, prescribing information, patient information

sheet, labeling, advertising, marketing materials, detail persons, seminar presentations,

publications, notice letters, and ZOSTAVAX’s regulatory submissions.

       259.    Members of the medical community, including Plaintiff’s healthcare providers, and

the public, including Plaintiff, relied upon the representations and warranties that Defendants made

about the use recommendation, description, and/or dispensing of ZOSTAVAX.

                                                34
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 35 of 41 PageID: 35




       260.    Plaintiff justifiably relied on Defendants’ express warranties about ZOSTAVAX.

       261.    Plaintiff’s healthcare providers justifiably relied on Defendants’ express warranties

about ZOSTAVAX.

       262.    In reliance on Defendants’ express warranties, Plaintiff used ZOSTAVAX as

prescribed and in the foreseeable manner normally intended, recommended, promoted, and

marketed by Defendants.

       263.    In reliance on Defendants’ express warranties, Plaintiff’s healthcare providers

prescribed and administered ZOSTAVAX to Plaintiff in the foreseeable manner normally

intended, recommended, promoted, and marketed by Defendants.

       264.    The ZOSTAVAX vaccine did not conform to these express warranties and

representations because ZOSTAVAX was not safe; had numerous serious side effects, many of

which Defendants did not accurately warn or instruct; was not effective to prevent shingles

permanently; was not effective to prevent shingles or zoster-related conditions at all after four

years post-inoculation; was not approved to manage shingles-related pain; and was not approved

to prevent or lessen the burden of post-herpetic neuralgia.

       265.    At the time of making such express warranties, Defendants knew or should have

known that ZOSTAVAX did not conform to these express warranties and representations because

ZOSTAVAX was not safe and had numerous serious side effects of which Defendants did not

accurately warn or instruct, and it was not as effective as promoted.

       266.    Defendants thus breached the express warranties they made to Plaintiff and

Plaintiff’s healthcare providers with respect to ZOSTAVAX.

       267.    As a direct and proximate result of Defendants' breach of express warranties

regarding ZOSTAVAX, Plaintiff used ZOSTAVAX, and sustained injuries as alleged.



                                                35
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 36 of 41 PageID: 36




        268.    Defendants’ breaches of their express warranties constitute violations of common

law principles and N.J.S.A. 12A:2-313, et seq.

        269.    Defendants are jointly and severally liable to Plaintiffs for compensatory and

punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief.

                        COUNT V: BREACH OF IMPLIED WARRANTY
                                  (Against all Defendants)
        270.    Plaintiffs incorporate by reference all prior allegations.

        271.    At all relevant and material times, Defendants were sellers who typically deal with

pharmaceutical products, drugs, and vaccines similar to ZOSTAVAX.

        272.    At all relevant and material times, Defendants were aware that consumers, including

Plaintiff, would use the ZOSTAVAX vaccine to prevent shingles.

        273.    Plaintiff was a foreseeable user of ZOSTAVAX.

        274.    Plaintiff’s healthcare providers were foreseeable users as prescribers and administers

of the ZOSTAVAX vaccine.

        275.    Plaintiff was at all relevant times in privity with Defendants.

        276.    Plaintiff's healthcare providers were at all relevant times in privity with Defendants.

        277.    The ZOSTAVAX vaccine was expected to reach and did in fact reach consumers,

including Plaintiff, without substantial change in the condition in which the vaccine was manufactured

and sold by Defendants.

        278.    At all relevant times, Defendants intended that the ZOSTAVAX vaccine be used in the

manner that Plaintiff in fact used the vaccine.

        279.    At all relevant times, Defendants impliedly warranted that ZOSTAVAX was:

                a. of merchantable quality;
                b. fit for its intended purpose of long-term prevention and protection
                   against shingles and zoster-related conditions;
                c. safe for its intended purpose and did not carry the hidden and
                   inherent risk of serious physical injury;

                                                   36
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 37 of 41 PageID: 37




                 d. adequately tested and was of fair and average quality for which it
                    was marketed and sold;
                 e. effective for its intended purpose of long-term prevention and
                    protection against shingles and zoster-related conditions and would
                    protect its users against shingles for life;
                 f. effective for its intended purpose of long-term prevention and
                    protection against shingles and zoster-related conditions and would
                    protect its users against shingles regardless of the user’s age at the
                    time of inoculation; and
                 g. would comply with Defendants’ express warranties regarding
                    ZOSTAVAX as alleged herein.
        280.     Plaintiff justifiably relied on Defendants’ implied warranties about ZOSTAVAX’s

safety and efficacy.

        281.     Plaintiff’s healthcare providers justifiably relied on Defendants’ implied warranties

about ZOSTAVAX’s safety and efficacy.

        282.     In reliance on Defendants' implied warranties, Plaintiff used ZOSTAVAX as

prescribed and in the foreseeable manner normally intended, recommended, promoted, and marketed

by Defendants.

        283.     In reliance on Defendants' implied warranties, Plaintiff’s healthcare providers

prescribed and administered ZOSTAVAX to Plaintiff in the foreseeable manner normally intended,

recommended, promoted, and marketed by Defendants.

        284.     The ZOSTAVAX vaccine did not conform to these implied warranties because

ZOSTAVAX was not safe, had numerous serious side effects of which Defendants did not adequately

warn, and it was not effective for long-term or permanent shingles prevention.

        285.     At the time of making such implied warranties, Defendants knew or should have known

that ZOSTAVAX did not conform to these implied warranties because ZOSTAVAX was not safe and

had numerous serious side effects of which Defendants did not accurately warn or instruct, and it was

not as effective as promoted.




                                                    37
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 38 of 41 PageID: 38




        286. Defendants thus breached the implied warranties they made to Plaintiff and Plaintiff’s

healthcare providers with respect to the ZOSTAVAX vaccine.

        287.     As a direct and proximate result of Defendants’ breach of implied warranties regarding

ZOSTAVAX, Plaintiff used ZOSTAVAX and was injured as a result.

        288.     Defendants’ breach of their implied warranties regarding the ZOSTAVAX vaccine

violated N.J.S.A. § 12A:2-314, et seq.

        289.     Defendants are jointly and severally liable to Plaintiffs for compensatory and punitive

damages, together with interest, costs of suit, attorneys' fees and all such other relief.

                                COUNT VI: UNJUST ENRICHMENT
                                    (Against all Defendants)

        290.     Plaintiffs incorporate by reference all prior allegations.

        291.     Merck and MSD are and at all times were the designers, developers, manufacturers,

sellers, and/or suppliers of ZOSTAVAX.

        292.     McKesson is and at all times was the promoter, marketer, packager, labeler, distributer,

and seller of ZOSTAVAX, and the creator of marketing content to maximize profits of ZOSTAVAX

on the market.

        293.     Plaintiff paid for ZOSTAVAX to obtain a safe and effective form of long-term

prevention and protection against shingles and zoster-related injuries.

        294.     Merck and MSD accepted payment by and/or from Plaintiff’s purchase of

ZOSTAVAX.

        295.     McKesson accepted payment by and/or from Plaintiff’s purchase of ZOSTAVAX.

        296.     Plaintiff has not received the safe and effective form of long-term prevention and

protection against shingles and zoster-related injuries for which Plaintiff paid.

        297.     Instead, Plaintiff suffered from shingles and/or other zoster-related injuries despite

having been inoculated with ZOSTAVAX.


                                                    38
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 39 of 41 PageID: 39




        298.    Defendants profited and experienced financial gain from Plaintiff’s use of

ZOSTAVAX at the Plaintiff’s expense and detriment.

        299.    It would be inequitable for Defendants to keep this money if Plaintiff did not in fact

receive safe and effective treatment form of long-term prevention and protection against shingles and

zoster-related injuries for which Plaintiff paid.

        300.    Defendants should not be able to keep the money paid by Plaintiff for ZOSTAVAX.

        301.    Defendants are jointly and severally liable to Plaintiffs for compensatory and punitive

damages, together with interest, costs of suit, attorneys' fees and all such other relief.

                              COUNT VII: LOSS OF CONSORTIUM
                                   (Against all Defendants)

        302.    Plaintiffs incorporate by reference all prior allegations.

        303.    At all relevant times hereto, Plaintiff was married to WRAY GREGORY, who has

suffered injuries and losses as a result of the Plaintiff’s injuries from ZOSTAVAX.

        304.    For the reasons set forth herein, WRAY GREGORY paid for and is liable and will

continue to pay for Plaintiff’s medical treatment, monitoring, medications, and other expenditures.

        305.    For the reasons set forth herein, WRAY GREGORY and Plaintiff’s marital

relationship was impaired and depreciated, and their marital association was altered.

        306.    As a direct and proximate result of the conduct of Defendants, Plaintiffs suffered a

disintegration and deterioration of the family unit and the relationships existing therein.

        307.    As a direct and proximate result of Defendants’ negligence, strict liability, and

wrongful conduct, WRAY GREGORY has been and will continue to be deprived of the support,

companionship, care, services, society, love, and affection of Plaintiff.

        308.    As a direct and proximate result of Defendants’ negligence, strict liability, and

wrongful conduct, WRAY GREGORY has sustained and will continue to sustain severe physical




                                                    39
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 40 of 41 PageID: 40




injuries, severe emotional distress, mental anguish, economic losses, and other damages for which

WRAY GREGORY is entitled to compensatory and equitable damages and declaratory relief.

        309.    Plaintiffs are entitled to recovery for said loss pursuant to all applicable law.

        310.    Defendants are jointly and severally liable to Plaintiffs for compensatory and punitive

damages, together with interest, costs of suit, attorneys’ fees and all such other relief.

                               COUNT VIII: PUNITIVE DAMAGES

        311.    The FDA has repeatedly admonished each Defendant regarding the way other drugs

and medical devices are marketed to consumers and healthcare providers. Defendants have repeatedly

engaged in a pattern of conduct of deliberately overstating the benefits of a drug while minimizing the

risk of the drug; this practice continues even to the present time.

        312.    Defendants’ acts were willful and malicious: each Defendant's conduct was carried on

with a conscious disregard for the safety and rights of Plaintiffs, and Defendants’ conduct warrants an

assessment of exemplary and punitive damages.

        313.    Punitive damages are appropriate under all applicable law.

                                       PRAYER FOR RELIEF

        WHEREFORE Plaintiffs pray for relief and judgment against each of the Defendants as

appropriate to each cause of action alleged as follows:

            a. For general damages, including without limitation, past and future pain and suffering,
               past and future emotional distress, past and future loss of enjoyment of life, and other
               consequential damages in an amount to be proven at the time of trial;
            b. For special damages in an amount to be proven at the time of trial;
            c. For statutory damages in an amount to be proven at the time of trial;
            d. For exemplary and punitive damages in a sufficient amount to be proven at the time of
               trial to punish Defendants and to deter similar conduct as alleged herein;
            e. For pre-judgment and post-judgment interest on general and special damages;
            f. For costs of this suit and attorneys' fees; and
            g. All other relief that this Court deems necessary, proper, and just.

                                    DEMAND FOR JURY TRIAL

        Plaintiffs demand trial by jury of all claims so triable.


                                                    40
Case 3:21-cv-13426-PGS-TJB Document 1 Filed 07/08/21 Page 41 of 41 PageID: 41




Dated: July 2, 2021                Respectfully submitted,


                                   ________________________
                                   Margaret E. Cordner
                                   Marc J. Bern & Partners LLP
                                   60 E. 42nd St., Suite 950
                                   New York, NY 10165
                                   Tel: 212.702.5000
                                   Fax: 212.818.0164
                                   Email: mcordner@bernllp.com
                                   Attorneys for Plaintiffs




                                     41
